LEMMON, Justice,
concurring.
The anti-sympathy instruction was given in the guilt phase, but was not repeated in the sentencing phase. Moreover, the trial judge instructed the jury on its duty to consider the statutory mitigating circumstances and any other relevant mitigating circumstances, and the prosecutor did not request the jury to insulate itself against sympathy. Compare Parks v. Brown, 860 F.2d 1545 (10th Cir.1988), cert. granted sub nom. Saffle v. Parks, — U.S. -, 109 S.Ct. 1930, 104 L.Ed.2d 402 (1989).